EXHIBIT 99.1 UNAUDITED COMBINED CONDENSED CONSOLIDATED PRO FORMA FINANCIAL DATA (AMOUNTS IN THOUSANDS) The following unaudited combined condensed consolidated pro forma financial data and explanatory footnotes show information about United Financial Bancorp Inc.’s (UBNK) financial position and operations, including per share data and financial ratios, after giving effect to the merger with CNB Financial Corp (CFNA).The unaudited combined condensed consolidated pro forma financial data sets forth the information as if the merger had become effective on September 30, 2009, with respect to financial condition data, and at the beginning of the periods presented, with respect to operations data.The pro forma financial data in the tables reflect application of the acquisition method of accounting.Upon consummation of the merger on November 30, 2009, management of United Financial determined the fair market value of assets and liabilities based on appraisals and estimates.This table should be read in conjunction with, and is qualified in its entirety by, the historical financial statements, including the notes thereto of United Financial and CNB Financial incorporated by reference in this document. The acquisition method of accounting requires that all of CNB Financial's assets and liabilities be adjusted to their fair market values as of the date of acquisition.For purposes of the unaudited pro forma financial statements, the fair market value of assets and liabilities at September 30, 2009 is based upon the calculations completed after the consummation of the merger on November 30, 2009.This information may not necessarily be indicative of the financial position or results of operations that would have occurred if the merger had been consummated on the date or at the beginning of the period indicated or which may be obtained in the future. 4 Unaudited Condensed Consolidated Statement of Financial Condition As of September 30, 2009 (1) (In Thousands) Pro Forma UBNK CFNA Adjustments Pro Forma Historical Historical Inc. (Dec.) Combined ASSETS Cash and cash equivalents $ $ $ - $ Short-term investments - - Investment securities 41 (2 ) Loans, net )
